570 N.W.2d 503 (1997)
STATE of Minnesota, Respondent,
v.
Ida Mae JACKSON, petitioner, Appellant.
No. C8-96-1668.
Supreme Court of Minnesota.
December 11, 1997.

ORDER
Based upon all files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals reversing the district court's order which found that the State of Minnesota does not have jurisdiction to enforce Minn.Stat. § 169.791 (failure to provide proof of insurance) against a member of the Leech Lake Band of Chippewa Indians on the Leech Lake Reservation, be and the same is, reversed. Our holding in State v. Stone, ___ N.W.2d ___ (Minn., filed December 11, 1997), controls the disposition of this appeal. The decision of the court of appeals is reversed.
               BY THE COURT:
              /s/ Alexander M. Keith
                  A.M. Keith
                  Chief Justice